Exhibit 10.1

[Blockbuster Letterhead]

November 29, 2006

John F. Antioco

c/o Blockbuster Inc.

1201 Elm Street

Dallas, Texas 75270

Dear Mr. Antioco:

Blockbuster Inc. (“Blockbuster”) and you previously entered into an Employment
Agreement dated June 18, 2004 (the “Employment Agreement”), pursuant to which
you serve as Chairman of the Board and Chief Executive Officer of Blockbuster
and a member of the Board. Paragraph 20 of the Employment Agreement provides
that the Employment Agreement may be amended, modified or terminated only by a
written document signed by you and a duly authorized officer of Blockbuster
specifically referencing the provision or provisions being amended, modified or
terminated.

Blockbuster and you now desire to amend (this “Amendment”) the provisions of
Paragraph 6 of the Employment Agreement as set forth herein.

As used in this Amendment, terms that begin with an initial capital letter have
the same meanings as such terms have in the Employment Agreement unless a
contrary meaning is specified in this Amendment.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Blockbuster and you agree to amend the Employment Agreement
as follows:

(1) Paragraph 6 of the Employment Agreement:

During the Employment Term, you shall be entitled to a car allowance of One
Thousand One Hundred Dollars ($1,100) per month and continued access to
Blockbuster aircraft on the terms in effect immediately prior to the Effective
Date, subject to the rules and regulations of the Federal Aviation
Administration, as they may change. In addition, during the Employment Term, you
shall be entitled to perquisites at least as favorable as those provided to
other 162(m) Executives.

is hereby amended in its entirety to read as follows:

During the Employment Term, you shall be entitled to a car allowance of One
Thousand One Hundred Dollars ($1,100) per month and access to privately
chartered aircraft on terms comparable to those in effect at the time
Blockbuster owned and operated its own aircraft. In addition, during the
Employment Term, you shall be entitled to perquisites at least as favorable as
those provided to other 162(m) Executives.

(2) No Other Changes. No other terms or provisions of the Employment Agreement
are changed or amended by this Amendment except as expressly provided above and
no rights with respect to the Employment Agreement are waived hereby by either
party thereto.

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Amendment to the undersigned for execution on
behalf of Blockbuster; after this Amendment has been executed by Blockbuster and
a fully-executed copy returned to you, it shall constitute a binding amendment
to the Employment Agreement.

 

Very truly yours, BLOCKBUSTER INC. By:  

/s/ Larry J. Zine

Name:   Larry J. Zine Title:  

Executive Vice President, Chief Financial Officer

and Chief Administrative Officer

 

ACCEPTED AND AGREED:

/s/ John F. Antioco

John F. Antioco Dated: November 30, 2006